Citation Nr: 1525297	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The appellant had service in the Louisiana Army National Guard from September 1981 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Boise, Idaho, Regional Office of the Department of Veterans Affairs (VA). 

The appellant offered testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript of this hearing is in the claims folder. 

In September 2012, the Board remanded the case for additional development.  It returns for further appellate review.

Since the issuance of the supplemental statement of the case in March 2013, additional evidence was associated with the claims file, without a waiver of the right to have the additional evidence reviewed by the agency of original jurisdiction (AOJ).  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issue as it does not provide evidence that the appellant's disability began during a period of active duty for training (ACDUTRA).  Therefore, the Board finds that referral of the additional evidence to the AOJ for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The appellant's psychiatric disability was not shown during a period of ACDUTRA.






CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided in January 2009.  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, service personnel records, and post service treatment records.

The appellant was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the appellant, and the appellant testified as to his treatment history and symptomatology.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the appellant provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary.

The Board notes that the appellant was not afforded a VA examination regarding his claim for service connection for an acquired psychiatric disorder, and no medical opinion has otherwise been obtained.  However, there is no credible and probative evidence of such condition during a period of ACDUTRA service.  Thus, the Board finds that obtaining a VA examination or opinion on the issue decided herein is not required.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the September 2012 Board remand, the AOJ requested:  service records from The Adjutant General of Louisiana; medical records from the Social Security Administration (SSA); leave and earning statements (LES) from the Defense Finance and Accounting Service (DFAS); and personnel records from the National Personnel Records Center (NPRC).  In response to these requests, the AOJ received a November 2012 statement from the Louisiana Army National Guard stating that they did not possess any medical records for the appellant; a copy of the appellant's SSA records; the appellant's LES from September 1981 to July 1987; and an April 2013 response form from the NPRC indicating that all available records were being provided.  

In addition to requesting and receiving the aforementioned evidence, by letters dated in October 2012 and February 2013, the AOJ requested that the appellant submit any additional information in his possession.  The appellant reported in February 2013 that he had submitted all of the information in his possession to support his claim.  Finally, contrary to the appellant's representative's assertion in the January 2015 brief, the 2012 remand directives specifically indicated that a VA examination should only be obtained if the newly submitted evidence suggested that the appellant's psychiatric disability originated during a period of active duty for training or as a result of an injury sustained during inactive duty for training.  As the evidence does not so indicate, an examination was not required.  Given the foregoing, the Board finds that the AOJ substantially complied with the September 2012 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Service Connection

The appellant asserts that his currently diagnosed psychiatric disability had its onset during a period of ACDUTRA.  Specifically, he reports that his grandmother died while he was on ACDUTRA, which caused him a great deal of sadness, ultimately leading to his July 1987 diagnosis of an emerging hypomanic state with paranoid features.  He also reports fearing being in harms way in Operation Desert Shield.  Notably, the appellant has not alleged and there is no information in the record to indicate that his psychiatric disability is related to an injury he incurred during a period of active or inactive duty.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2014).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c).   

The appellant's service included a period of Reserve service from September 1981 to September 1987 with various periods of ACDUTRA.  Currently, service connection is not in effect for any disabilities.  Thus, the appellant has not achieved "veteran" status.  38 U.S.C.A. § 101(2), (24)(A)-(B); 38 C.F.R. §§ 3.1(d); 3.6(a) (2014).  As such, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Instead, the burden is on the claimant to establish that he was disabled from a disease or injury incurred or aggravated in the line of duty during ACDUTRA, and to establish a causal relationship between the worsening of a preexisting condition and his ACDUTRA.  Donnellan, 24 Vet. App. at 173-174.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id. 

Additionally, the standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Donnellan, supra.  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the claimant's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

While the appellant contends that his psychiatric symptoms began during a period of ACDUTRA (when his grandmother died), aside from his testimony, the record does not contain any indication that the appellant experienced psychiatric difficulties during a period of ACDUTRA.  To the contrary, available service treatment records are negative for complaints, diagnoses, or clinical findings of a psychiatric disability.  Notably, a report of medical examination from September 1985 indicates that at that time, the appellant was psychiatrically normal.  A concurrent report of medical history completed by the appellant does not contain any reports of nervous trouble, depression, or excessive worry.

Regarding the appellant's ACDUTRA service, according to information provided by the NPRC, the appellant's last two periods of ACDUTRA were from July 14 - August 2, 1986, and April 10-13, 1987.  Thereafter, private treatment records indicate that on or about July 16, 1987, when the appellant was not on a period of ACDUTRA, he was first seen for his psychiatric symptoms.  At that time he 
was taken to a psychiatric hospital unit by the police for threatening his mother, stealing, running through a shopping mall, and resisting arrest by mall security.  Significantly, according to a July 1987 treatment record, the appellant denied ever having had psychiatric symptoms or treatment before this incident.  A psychiatric evaluation performed shortly thereafter indicates that the appellant's behavior was consistent with an emerging hypomanic state with paranoid features.  Treatment records show that the appellant continued to have symptoms of and treatment for, psychiatric disabilities after the July 1987 incident.

After review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the appellant's acquired psychiatric disorder was incurred during a period of ACDUTRA.

While there is no medical evidence to establish a current disability during the period on appeal, the Board acknowledges that the appellant is competent to report his current symptoms and their continuation since diagnosis.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  Thus, for argument's sake, the Board will assume that the appellant's previously diagnosed psychiatric disabilities have not been resolved and that he has a current disability.

As noted, the Board acknowledges that the appellant is competent to report symptoms he experienced during his service.  Id.  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the lay statement, facial plausibility, consistency with other evidence submitted on behalf of the appellant, and the appellant's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, the Board finds that the appellant's reports as to the onset of his disability are not credible.  In that regard, in a July 1987 treatment record the appellant was noted as providing "deviant response[s]" during a psychological evaluation.  Additionally, a January 1996 treatment record from University of Utah Hospital describes the appellant as a "poor historian[.]"  Moreover, there is evidence of record indicating that the appellant has been noted as being untruthful while receiving treatment and has engaged in illegal behavior involving deception.

Aside from the appellant's lay statements, there is no evidence to suggest that his psychiatric disability began during a period of ACDUTRA.  As previously noted there were no complaints, diagnoses, or clinical findings of a psychiatric disability at any point prior to July 16, 1987.  Additionally, in the September 1985 medial examination the appellant was noted as being psychologically normal.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

Given the appellant's unreliability with accurately reporting his symptoms to treating professionals and his personal interest, the Board finds that the appellant's reports that he experienced symptoms of a psychiatric disability during his ACDUTRA service are not credible.  See Buchanan, 451 F.3d at 1336-1337 (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Board notes that while there are no treatment records prior to July 1987 of record, the appellant reportedly had behavioral issues that pre-dated service.  However, as previously noted, pertinent reports show normal psychiatric evaluation prior to 1987 and not one report indicates that his ACDUTRA was aggravated by such service.  The Veteran has the burden to establish a causal relationship between any alleged worsening and his ACDUTRA service; he has not done so.  Donnellan, 24 Vet. App. at 173-174.  

In summary, in the absence of competent, credible, and probative evidence of an acquired psychiatric disability during a period of ACDUTRA, or the worsening of a pre-existing disability caused by ACDUTRA service, the preponderance of the evidence is against the claim and service connection must be denied.  

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


